FILED
                             NOT FOR PUBLICATION                              JAN 07 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 08-10464

               Plaintiff - Appellee,              D.C. No. 2:08-CR-00716-NVW

   v.
                                                  MEMORANDUM *
 JORGE ALBERTO ZAMORA-LEON,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                       Neil V. Wake, District Judge, Presiding

                            Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Jorge Zamora-Leon appeals from his guilty-plea conviction and 30-month

sentence for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Zamora-Leon’s counsel has

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SR/Research
filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. Zamora-Leon has filed a pro se supplemental brief.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Zamora-Leon’s December 14, 2009 motion for appointment of counsel is

denied.

       Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.




SR/Research                               2                                    08-10464